In re Cage, Jessie a/k/a; Lee, Jessie; applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 260-896.
Granted. The district court’s denial of relator’s request for post-conviction relief on the grounds of ineffective assistance of counsel is reversed. Hill v. Lockhart, 474 U.S. 52, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985). The district court is ordered to appoint counsel for relator and to conduct a hearing in order to determine whether relator’s plea of guilty was knowingly and voluntarily entered.
MARCUS and LEMMON, JJ., would deny the writ.